DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-7, 9-13, 16-30 are pending in this application.
Claims 1, 4, 6-7, 9 are amended.
Claim 17-30 are new.
Claims 2-3, 5, 8, 14 and 15 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-7, 9-13 and 16-30 have been considered but are moot because the arguments do not apply to Lee et al (2016/0197042), Salcedo et al (7,601,991) and Stockinger (9,236,372) being used in the current rejection.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites the limitation “claim 11” in line 1 of the claim. This appears to mean “claim 27” voltage terminal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2016/0197042) (hereinafter “Lee”).
Regarding claim 17,  Lee discloses an integrated circuit device (fig.17a, [0149]), comprising: a semiconductor substrate (100, [00149]) including a doped region ([0121]) having an upper surface (upper surface see 17a); and a silicide layer (9, fig.17a, [0149]) having an area that only partially covers an area of the upper surface of the doped region (silicide layer cover partial surface, see fig.17a); wherein the area of the upper surface of the doped region is covered with a plurality of portions of the silicide layer (portions of 9, fig.17a), said portions being separated from each other (9, are spaced as shown, see fig.17a, [0150]).
Regarding claim 18, Lee discloses the integrated circuit device of claim 17, wherein the doped region is one of a source or drain region of a MOS-type transistor ([0121]).
Regarding claim 29, Lee discloses the integrated circuit device of claim 17, wherein the portions of said plurality of portions (portions of 9, fig.17a) are arranged with a regularly spacing between each other (9, are spaced as shown, see fig.17a, [0150]).
Claim(s) 17-19, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockinger (9,236,372).
Regarding claim 17, Stockinger discloses an integrated circuit device (fig.5, 500), comprising: a semiconductor substrate (501, 502,503, fig.5) including a doped region (508, 509, 510, fig.5) having an upper surface (surface of doped regions, 508, 509, 510, fig.5); and a silicide layer (514-519, fig.5) having an area (area of silicide layers 514-519, fig.) that only partially covers an area of the upper surface of the doped region (silicide layers 514-519, fig.5 partially covers the doped regions as shown); 33653022.1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50649-01416wherein the area of the upper surface of the doped region is covered with a plurality of portions of the silicide layer (portions of silicide layers 514-519, fig.5), said portions being separated from each other (silicide layer 514-519, fig.5 are separated as shown).
Regarding claim 18, Stockinger discloses the integrated circuit device of claim 17, wherein the doped region (doped regions, 508, 509, 510, fig.5) is one of a source (509, fig.5) or drain region of a MOS-type transistor (transistor 402, fig.5).
Regarding claim 19, Stockinger discloses the integrated circuit device of claim 17, wherein the doped region is one of an anode (anode of 521, fig.5) or cathode of a diode (diode 521, fig.5).
Regarding claim 29, Stockinger discloses the integrated circuit device of claim 17, wherein the portions of said plurality of portions (portions of silicide layers 514-519, fig.5) are arranged with a regularly spacing between each other (silicide layer 514-519, fig.5 are separated as shown).
Regarding claim 30, Stockinger discloses the integrated circuit device of claim 17, wherein the doped region is part of a circuit (circuit as shown in fig.5) of protection against electrostatic discharges (circuit of fig.5 provides electrostatic discharge, see abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 9, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al (7,601,991) (hereinafter “Salcedo”) and further in view of Stockinger (9,236,372).
Regarding claim 1, Salcedo discloses an integrated circuit device (integrated circuit, fig.7, col 3, lines 38-39), comprising: a semiconductor substrate (P-substrate, see fig.7) including a doped region (region with P+ connected with diode, see fig.7) having an upper surface (upper surface of integrated circuit device with doped regions, see fig.7); wherein the doped region forms a cathode (cathode of diode between P+ and N+ and shown in fig.7) of a diode (diode between P+ and N+ and shown in fig.7) and a drain (drain of transistor with reverse connection, see fig.7) of a transistor (transistor with reverse connection to gate, see fig.7) which are electrically connected in series with each other (drain of transistor with reverse connection to gate is in series with diode between P+ and N+, see fig.7), Salcedo does not disclose a silicide layer having an area that only partially covers an area of the upper surface of the doped region; a further silicide layer having an area that only partially covers an area of the upper surface of a further doped region in the semiconductor substrate forming a source of the transistor.
Stockinger teaches a silicide layer (514, 518, fig.5) having an area (area with silicide layers 514-519, fig.5) that only partially covers an area of the upper surface of the doped region (surface of doped regions, 508, 510, fig.5 are partially covered by silicide layer 514, 518); a further silicide layer (516, fig.5) having an area (area covered by 516, fig.5) that only partially covers an area of the upper surface (upper surface of 509, fig.5) of a further doped region (doped region 509, fig.5) in the semiconductor substrate forming a source of the transistor (509 forms source of transistor 403, fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Salcedo to include silicide layer of Stockinger to provide the advantage of reducing the parasitic resistance between the source and drain region of the semiconductor.
Regarding claim 4, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein a portion (Stockinger portion of 507, fig.5) of an anode (Stockinger 521, fig.5) of the diode is covered with a control electrode (Stockinger 431, fig.5) (Stockinger col 6, lines 29-31).
Regarding claim 6, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein the doped region has a dopant concentration in a range from                                 
                                    
                                        
                                            10
                                        
                                        
                                            17
                                        
                                    
                                
                            to                                 
                                    
                                        
                                            10
                                        
                                        
                                            18
                                        
                                    
                                
                             atoms/cm3 (Salcedo col 6, line 66 to col 7, line 2).
Regarding claim 7, Salcedo and Stockinger disclose the integrated circuit device of claim 1, further comprising another silicide layer (Stockinger 519, fig.5) having an area that only partially covers an area (Stockinger area of 507, fig.5) of the upper surface of another doped region (Stockinger 507, fig.5) in the semiconductor substrate forming an anode of the diode (Stockinger 521, fig.5).
Regarding claim 9, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein the diode and transistor which are electrically connected in series (Salcedo drain of transistor with reverse connection is in series with diode, see fig.7) with each other form a circuit (Salcedo circuit of fig.5) of protection against electrostatic discharges (Salcedo col 3, lines 26-29).
Regarding claim 11, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein the semiconductor substrate is a semiconductor layer of a silicon-on-insulator structure (Stockinger col 11, lines 18-19).
Regarding claim 13, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein the area of the upper surface of the doped region (Stockinger 516, fig.5) is covered with only a single portion of the silicide layer (Stockinger portion of 516, fig.5).
Regarding claim 16, Salcedo and Stockinger disclose the integrated circuit device of claim 1, wherein the doped region is part of a circuit (Salcedo circuit in fig. 7) of protection against electrostatic discharges (Salcedo circuit of fig.7 provides electrostatic discharge protection, also see abstract).
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al (7,601,991), Stockinger (9,236,372) and further in view of Yokoyama et al (2018/0240797).
Regarding claim 10, Salcedo and Stockinger disclose the integrated circuit device of claim 1, however they do not disclose wherein the silicide layer has a thickness in a range from 10 to 30 nm.
Yokoyama teaches wherein the silicide layer has a thickness in a range from 10 to 30 nm ([0095]). It would have been obvious to one with ordinary skill in the art before the effective 
Regarding claim 12, Salcedo and Stockinger disclose the integrated circuit device of claim 11, however they do not disclose wherein the silicon-on- insulator structure is of an ultra-thin silicon-on-insulator type.
Yokoyama teaches wherein the silicon-on- insulator structure is of an ultra-thin silicon-on-insulator type (Yokoyama [0095]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor circuit of Salcedo and Stockinger to include the ultra-thin silicon on insulator of Yokoyama to provide the advantage of reducing gate leakage current of the semiconductor substrate.
Claims 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) and further in view of Zeng et al (2017/0200783).
Regarding claim 19, Lee discloses the integrated circuit device of claim 17, however it does not disclose wherein the doped region is one of an anode or cathode of a diode.
Zeng teaches wherein the doped region (213, fig2a) is one of an anode or cathode of a diode ([0022]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Lee to include the electrostatic discharge of Zeng to provide the advantage of lower threshold voltage and lower junction capacitance of the protection device.
Regarding claim 30, Lee discloses the integrated circuit device of claim 17, however it does not disclose wherein the doped region is part of a circuit of protection against electrostatic discharges.
Zeng teaches wherein the doped region (213, fig.2a) is part of a 10circuit of protection against electrostatic discharges ([0022]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Zeng to include the electrostatic discharge of Zeng to provide the advantage of lower threshold voltage and lower junction capacitance of the protection device.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) in view of Zeng et al (2017/0200783) and further in view of Salman et al (7,609,493) (hereinafter “Salman”).
Regarding claim 20, Lee and Zeng disclose the integrated circuit device of claim 19, however it does not disclose wherein a portion of the anode of the diode is covered with a control electrode.
Salman wherein a portion (portion of 16, fig.1, 2) of the anode of the 15diode (16, fig.1) is covered with a control electrode (G16, fig.1) (col3, lines 45-55). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Lee and Zeng to include the control electrode of Salman to provide the advantage of improved modulation of capacitance of the gate diode during high frequency performance.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockinger (9,236,372) and further in view of Salcedo et al (7,601,991).
Regarding claim 21, Stockinger disclose the integrated circuit device of claim 17, however it does not disclose wherein the doped region forms a cathode of a diode and a drain of a transistor which are electrically connected in series with each other.
Salcedo teaches wherein the doped region forms a cathode (cathode of diode between P+ and N+ and shown in fig.7) of a diode (diode between P+ and N+ and shown in fig.7) and a drain (drain of transistor with reverse connection, see fig.7) of a transistor (transistor with reverse connection to gate, see fig.7) which are electrically connected in series with each other (drain of transistor with reverse connection to gate is in series with diode between P+ and N+, see fig.7). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor circuit of Stockinger to include the series connection of diode and transistor of Salcedo to provide the advantage of robust and versatile electrostatic discharge protection.
Regarding claim 22, Stockinger and Salcedo disclose the integrated circuit device of claim 21, wherein the doped region has a dopant concentration in a range from                                 
                                    
                                        
                                            10
                                        
                                        
                                            17
                                        
                                    
                                
                            to                                 
                                    
                                        
                                            10
                                        
                                        
                                            18
                                        
                                    
                                
                            atoms/cm3 (Salcedo col 6, line 66 to col 7, line 2).
Regarding claim 23, Stockinger and Salcedo disclose the integrated circuit device of claim 21, further comprising a further silicide layer (Stockinger 519, fig.5) having an area (Stockinger area of 519, fig.5) that only partially covers an area of the upper surface (Stockinger surface of 507, fig.5) of a further doped region (Stockinger doped region 507, fig.5) in the semiconductor substrate forming an anode of the diode (Stockinger 507 forms anode of 521, fig.5).
Regarding claim 24, Stockinger and Salcedo disclose the integrated circuit device of claim 21, a further silicide layer (Stockinger 516, fig.5) having an area that only partially covers (Stockinger 516, partially covers the doped region 509, fig.5) an area of the upper surface (Stockinger upper surface of 509, fig.5) of a further doped region (Stockinger 509, fig.5) in the semiconductor substrate forming a source of the transistor (Stockinger 509 forms source of transistor 403, fig.5).
Regarding claim 25, Stockinger and Salcedo disclose the integrated circuit device of claim 21, wherein the diode (Salcedo diode between P+ and N+ and shown in fig.7) and transistor (Salcedo transistor with reverse connection to gate, see fig.7) which 10are electrically connected in series with each other (Salcedo transistor with reverse connection to gate is in series with diode between P+ and N+, see fig.7) form a circuit (Salcedo circuit of fig.7) of protection against electrostatic discharges (Salcedo circuit of fig.7 provides electrostatic discharge protection, also see abstract).
Claims 21-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) and further in view of Balakrishnan et al (9,947,649).
Regarding claim 21, Lee discloses the integrated circuit device of claim 17, however it does not disclose wherein the doped region forms a cathode of a diode and a drain of a transistor which are electrically connected in series with each other.
Balakrishnan teaches wherein the doped region forms a cathode (col 6, lines 46-47) of a diode (col 6, lines 46-47) and a drain (col 6, line 43-44) of a transistor (col 6, line 43-44) which are electrically connected in series with each other (col 6, lines 43-47). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 22, Lee and Balakrishnan discloses the integrated circuit device of claim 21, wherein the doped region has a dopant concentration in a range from                                 
                                    
                                        
                                            10
                                        
                                        
                                            17
                                        
                                    
                                
                            to                                 
                                    
                                        
                                            10
                                        
                                        
                                            18
                                        
                                    
                                
                            atoms/cm3 (Balakrishnan col6, line 37).
Regarding claim 25, Zeng and Balakrishnan discloses the integrated circuit device of claim 21, wherein the diode (Balakrishnan col 6, lines 46-47) and transistor (Balakrishnan col 6, line 43-44) which 10are electrically connected in series with each other form a circuit (Balakrishnan col 6, lines 43-47) of protection against electrostatic discharges (Balakrishnan col 6, lines 42-52, Zeng [0022]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) in view of Balakrishnan et al (9,947,649) and further in view of Zeng et al (2017/0200783).
Regarding claim 23, Lee and Balakrishnan disclose the integrated circuit device of claim 21, however they do not disclose further comprising a further silicide layer having an area that only partially covers an area of the upper surface of a further doped region in the semiconductor substrate forming an anode of the diode.
Zeng teaches further comprising a further silicide layer (224, fig.2a) having an area that only partially covers an area of the upper surface of a further doped region (224 partially covers 212, fig.2a) in the semiconductor substrate forming an anode of the diode ([0022]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) in view of Balakrishnan et al (9,947,649) and further in view of Stockinger (9,236,372).
Regarding claim 24, Lee and Balakrishnan disclose the integrated circuit device of claim 21, however they do not disclose further comprising a further silicide layer having an area that only partially covers an area of the upper surface of a further doped region in the semiconductor substrate forming a source of the transistor. 
Stockinger teaches further comprising a further silicide layer (516, fig.5) having an area that only partially covers (516, partially covers the doped region 509, fig.5) an area of the upper surface (upper surface of 509, fig.5) of a further doped region (509, fig.5) in the semiconductor substrate forming a source of the transistor (509 forms source of transistor 403, fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Lee and Balakrishnan to include the silicide layer form at source of transistor of Stockinger to provide the advantage of reducing the parasitic resistance between the source and drain region of the semiconductor.
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2016/0197042) and further in view of Yokoyama et al (2018/0240797).
Regarding claim 26, Lee discloses the integrated circuit device of claim 17, however it does not disclose wherein the silicide layer has a thickness in a range from 10 to 30 nm.
Yokoyama teaches wherein the silicide layer has a thickness in a range from 10 to 30 nm ([0095]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Lee to include the thickness of silicide layer of Yokoyama to provide the advantage of reducing gate leakage current of the semiconductor substrate. 
Regarding claim 27, Lee discloses the integrated circuit device of claim 1, however it does not disclose wherein the semiconductor substrate is a semiconductor layer of a silicon-on-insulator structure.
Yokoyama teaches wherein the semiconductor substrate is a semiconductor layer of a silicon-on-insulator structure ([0095]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor substrate of Lee to include the thickness of silicide layer of Yokoyama to provide the advantage of reducing gate leakage current of the semiconductor substrate.
Regarding claim 28, Lee and Yokoyama disclose the integrated circuit device of claim 27, wherein the silicon-on-insulator 20structure is of an ultra-thin silicon-on-insulator type (Yokoyama [0095]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839